NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1, 5-17, and 20, are presented for examination. Applicant filed an after final amendment on 2/10/2021 amending claims 1, 5-8, and 10-11, and arguing against the previous § 101 rejection. In light of Applicant’s arguments and Examiner’s Amendment below, Examiner withdraws the previous § 101 rejection and finds claims 1, 5-17, and 20, allowable. Therefore, claims 1, 5-17, and 20, are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Sarah Knight on February 23, 2021.

IN THE CLAIMS:

1. (Currently Amended) An offer-and-acceptance matching server comprising: 
at least one processor; 
at least one memory including computer program code and a database, wherein the database contains records of a plurality of fund offer deals and a plurality of fund acceptance deals, wherein a fund offer deal indicates a registered request to provide cash and a fund acceptance deal indicates a registered request for required cash; and
a communication port coupled to the at least one processor, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the offer-and-acceptance matching server at least to: 
receive from a consenter, through the communication port, a query to determine deals for fund offer, fund acceptance, or both, available within a provided distance from a physical location of the consenter; [[and]]
in response to receiving the query:
obtain the physical location of the consenter via a global positioning system (GPS) capability of a computing device of the consenter;
interrogate the database to determine one or more fund offer deals, one or more fund acceptance deals, or both that match the query; 
identify locations of parties associated with the one or more fund offer deals, one or more fund acceptance deals, or both that match the query based on the locations of the parties captured via a GPS capability; and
respond, through the communication port, to the query with the deals and corresponding locations of the parties that are within the provided distance from the physical location of the consenter for surfacing the deals on a map according to the locations of the parties who registered the deals; [[and]]
receive, through the communication port, an indication of a selected deal selected by the consenter from the deals communicated in the response;
transmit, through the communication port, a notification of the selection of the selected deal to a party who registered the selected deal;
transmit, through the communication port, a generated authentication code to either the consenter or the party who registered the selected deal;
receive, through the communication port, an authentication code from the other of the consenter or the party who registered the selected deal;
compare the received authentication code against the generated authentication code for a match; and
transmit, in an event of a match of authentication codes, a command through the communication port to perform a fund transfer of an amount stipulated in the selected deal, wherein the fund transfer is from a fund account linked to the consenter to a fund account linked to the party who registered the selected deal in a case of a fund offer deal, and wherein the fund transfer is from the fund account linked to the party who registered the selected deal to the fund account linked to the consenter in a case of a fund acceptance deal.

2-4. (Canceled) 

5. (Currently Amended) The offer-and-acceptance matching server of claim 1 [[3]], wherein the generated authentication code is only transmitted to a party offering the funds in the selected deal and wherein the authentication code is received from a party accepting the funds in the selected deal.

6. (Currently Amended) The offer-and-acceptance matching server of claim 1 [[3]], wherein the generated authentication code and the notification of the selection are simultaneously transmitted.

7. (Currently Amended) The offer-and-acceptance matching server of claim 1 [[3]], wherein the fund transfer includes a commission applied on the selected deal.

1 [[3]], wherein the offer-and-acceptance matching server is further configured to:
provide, through the communication port, the consenter with contact details of the party who registered the selected deal; or
provide, through the communication port, the party who registered the selected deal with contact details of the consenter; or 
both.

9. (Original) The offer-and-acceptance matching server of claim 8, wherein the offer-and-acceptance matching server is further configured to provide the contact details in a transmission format comprising any one or more of an application specific format, short message service (SMS) or email.

10. (Currently Amended) The offer-and-acceptance matching server of claim 1 [[3]], wherein the offer-and-acceptance matching server is further configured to: 
receive a request to register a fund acceptance deal or a fund offer deal with the database;
detect for a presence of at least a stipulated fund amount and a commission figure for acceptance of the deal; and
register the deal with the database in response to affirmative detection of the stipulated fund amount and the commission figure.

11. (Currently Amended) An offer-and-acceptance matching server comprising: 
at least one processor; 
at least one memory including computer program code and a database, wherein the database contains records of a plurality of fund offer deals and a plurality of fund acceptance deals; and
a communication port coupled to the at least one processor;
the at least one memory and the computer program code configured to, with the at least one processor, cause the offer-and-acceptance matching server at least to: 

detect for a presence of at least the stipulated fund amount and the commission figure for acceptance of the fund acceptance deal; 
obtain a first physical location via a global positioning system (GPS) capability of a computing device of a source of the request to register the fund acceptance deal;
register the fund acceptance deal as a registered fund acceptance deal with the database in response to affirmative detection of the stipulated fund amount and the commission figure for acceptance of the fund acceptance deal, the registered fund acceptance deal being included in the records of the plurality of fund acceptance deals in the database;
receive a request to register a fund offer deal comprising a stipulated fund amount and a commission figure for acceptance of the fund offer deal, wherein the fund offer deal indicates a request to provide cash;
detect for presence of at least the stipulated fund amount and the commission figure for acceptance of the fund offer deal; 
obtain a second physical location via a GPS capability of a computing device of a source of the request to register the fund offer deal;
register the fund offer deal as a registered fund offer deal with the database in response to affirmative detection of the fund amount and the commission figure for acceptance of the fund offer deal, the registered fund offer deal being included in the records of the plurality of fund offer deals in the database;
receive from a consenter, through the communication port, a query to determine deals for fund offer, fund acceptance, or both;
obtain a third physical location via a GPS capability of a computing device of the consenter;
interrogate the database to determine at least one fund offer deal, at least one fund acceptance deal, or both that match the query; 
a GPS capability;
respond, through the communication port, to the query with the deals that match the query and corresponding physical locations of the parties that are within a particular distance from the third physical location of the consenter, wherein the deals that match the query include the registered fund offer deal, the registered fund acceptance deal, or both; [[and]]
receive, through the communication port, an indication of a selected deal selected by a consenter from the deals retrieved in the response;
transmit, through the communication port, a notification of the selection of the selected deal to a party who registered the selected deal;
transmit, through the communication port, a generated authentication code to either the consenter or the party who registered the selected deal;
receive, through the communication port, an authentication code from the other of the consenter or the party who registered the selected deal;
compare the received authentication code against the generated authentication code for a match; and
transmit, in an event of a match of authentication codes, a command through the communication port to perform a fund transfer of an amount stipulated in the selected deal, wherein the fund transfer is from a fund account linked to the consenter to a fund account linked to the party who registered the selected deal in a case of a fund offer deal, and wherein the fund transfer is from the fund account linked to the party who registered the selected deal to the fund account linked to the consenter in a case of a fund acceptance deal.

12. (Currently Amended) The offer-and-acceptance matching server of claim 11, wherein the offer-and-acceptance matching server is further configured to:
detect that a currency of the fund offer deals or the fund acceptance deals is [[a]] different from a currency of a fund account linked to be debited for the fund acceptance deal or credited for the fund offer deal;

determine a cost of the fund offer deals or the fund acceptance deals in the currency of the linked fund account.

13. (Currently Amended) An offer-and-acceptance matching method comprising:
receiving, by a computing device, from a consenter a query to determine deals for fund offer, fund acceptance, or both, available within a provided distance from a physical location of the consenter, wherein a deal for a fund offer indicates a registered request to provide cash and a deal for a fund acceptance indicates a registered request for required cash;
obtaining, by the computing device, the physical location of the consenter via a global positioning system (GPS) capability of a computing device of the consenter;
interrogating, by the computing device, a database to determine one or more fund offer deals, one or more fund acceptance deals, or both that match the query, wherein the database contains records of the one or more fund offer deals and the one or more fund acceptance deals registered with the database; 
identifying, by the computing device, locations of parties associated with the one or more fund offer deals, one or more fund acceptance deals, or both that match the query based on the locations of the parties captured via a GPS capability; 
responding, by the computing device, to the query with the deals that match the query within the provided distance from the physical location of the consenter; 
receiving, by the computing device, an indication of a deal selected by the consenter from the deals retrieved in the response;
transmitting, by the computing device, a notification of the selection to a party who registered the selected deal;
transmitting, by the computing device, a generated authentication code to either the consenter or the party who registered the selected deal;
receiving, by the computing device, an authentication code from the other of the consenter or the party who registered the selected deal;
comparing, by the computing device, the received authentication code against the generated authentication code for a match; and
, by the computing device, in [[the]] an event of a match, a command to perform a fund transfer of an amount stipulated in the selected deal, wherein the fund transfer is from a fund account linked to the consenter to a fund account linked to the party who registered the selected deal in a case of a fund offer deal, and wherein the fund transfer is from the fund account linked to the party who registered the selected deal to the fund account linked to the consenter in a case of a fund acceptance deal.

14. (Previously Presented) The method of claim 13, wherein the generated authentication code is only transmitted to a party offering the funds in the selected deal and wherein the authentication code is received from a party accepting the funds in the selected deal.

15. (Previously Presented) The method of claim 13, wherein the fund transfer includes a commission applied on the selected deal.

16. (Currently Amended) The method of claim 13, further comprising:
providing, by the computing device, the consenter with contact details of the party who registered the selected deal; or
providing, by the computing device, the party who registered the selected deal with contact details of the consenter; or 
both.

17. (Currently Amended) The method of claim 13, further comprising:
receiving, by the computing device, a request to register a fund acceptance deal or a fund offer deal with the database;
detecting, by the computing device, for a presence of at least a stipulated fund amount and a commission figure for acceptance of the deal; and
registering, by the computing device, the deal with the database in response to affirmative detection of the stipulated fund amount and the commission figure.

18-19. (Canceled) 


receive information of one or more bank accounts and mobile number of a user registering the fund acceptance deal or the fund offer deal; and
obtain a location of the user registering the fund acceptance deal or the fund offer deal.

Allowable Subject Matter

Claims 1, 5-17, and 20, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system and a method for an offer and an acceptance matching that allows users to obtain cash based on the user’s location. 

35 USC § 101: The newly amended claims 1, 5-17, and 20, overcome the previous § 101 rejection because the following limitations integrate the abstract idea into a practical solution: “identifying, by the computing device, locations of parties associated with the one or more fund offer deals, one or more fund acceptance deals, or both that match the query based on the locations of the parties captured via a GPS capability; responding, by the computing device, to the query with the deals that match the query within the provided distance from the physical location of the consenter; receiving, by the computing device, an indication of a deal selected by the consenter from the deals retrieved in the response; transmitting, by the computing device, a notification of the selection to a party who registered the selected deal; transmitting, by the computing device, a generated authentication code to either the consenter or the party who registered the selected deal; receiving, by the computing device, an authentication code from the other of the consenter or the party who registered the selected deal; comparing, by the computing device, the received authentication code against the generated authentication code for a match; and transmitting, by the computing device, in an event of a match, a command to perform a fund transfer of an amount stipulated in the selected deal, wherein the fund transfer is from a fund account linked to the consenter to a fund account linked to the party who registered the selected deal in a case of a fund offer deal, and wherein the fund transfer is from the fund account linked to the party who registered the selected deal to the fund account linked to the consenter in a case of a fund acceptance deal.” These limitations appear in independent claims 1, 11, and 13. Therefore, independent claims 1, 11, and 13, are patent eligible under § 101. Dependent claims 5-10, 12, 14-17, and 20, are patent eligible based on their dependency. Therefore, claims 1, 5-17, and 20, are patent eligible under § 101.

35 USC § 102 and § 103: The prior art of record, Runkle (2013/0282561 A1) teaches generally a system for an offer and an acceptance matching. The prior art, however, fails to teach: “identifying, by the computing device, locations of parties associated with the one or more fund offer deals, one or more fund acceptance deals, or both that match the query based on the locations of the parties captured via a GPS capability; responding, by the computing device, to the query with the deals that match the query within the provided distance from the physical location of the consenter; receiving, by the computing device, an indication of a deal selected by the consenter from the deals retrieved in the response; transmitting, by the computing device, a notification of the selection to a party who registered the selected deal; transmitting, by the computing device, a generated authentication code to either the consenter or the party who registered the selected deal; receiving, by the computing device, an authentication code from the other of the consenter or the party who registered the selected deal; comparing, by the computing device, the received authentication code against the generated authentication code for a match; and transmitting, by the computing device, in an event of a match, a command to perform a fund transfer of an amount stipulated in the selected deal, wherein the fund transfer is from a fund account linked to the consenter to a fund account linked to the party who registered the selected deal in a case of a fund offer deal, and wherein the fund transfer is from the fund account linked to the party who registered the selected deal to the fund account linked to the consenter in a case of a fund acceptance deal.” These limitations appear in the independent claims 1, 11, and 13. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Newman et al. (CA 2416550 A1): Methods and systems for virtual account management.

Thomas Meyer. The power of people: Online P2P lending nibbles at banks’ loan business. E-Banking Snapshot 22. Deutsche Bank Research. July 2007.  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691